[Cite as State v. Beamer, 2012-Ohio-2222.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT




STATE OF OHIO                                :      JUDGES:
                                             :      Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :      Hon. Sheila G. Farmer, J.
                                             :      Hon. Julie A. Edwards, J.
-vs-                                         :
                                             :
DEBBIE BEAMER                                :      Case No. 11CA14
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Municipal Court,
                                                    Case No. 11CRB253



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   May 16, 2012




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

CHRISTIE M. L. NELSON                               JEFFREY G. KELLOGG
760 Chestnut Street                                 239 North Fourth Street
Coshocton, OH 43812                                 Coshocton, OH 43812
Coshocton County, Case No. 11CA14                                                         2

Farmer, J.

       {¶1}    On May 29, 2011, Coshocton County Sheriff's Deputy Jonathan Spohn

and EMS personnel were dispatched to investigate an unresponsive female in a motor

vehicle on a very hot day. The female was appellant, Debbie Beamer. After being

aroused, appellant refused treatment and became belligerent with Deputy Spohn and

the EMS personnel. As a result, appellant was charged with aggravated disorderly

conduct in violation of R.C. 2917.11.

       {¶2}    A bench trial commenced on July 20, 2011.          By judgment entry filed

August 10, 2011, the trial court found appellant guilty and ordered her to pay a fine and

court costs.

       {¶3}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

       {¶4}    "THE TRIAL COURT ERRED BECAUSE THERE WAS INSUFFICIENT

EVIDENCE TO SUPPORT A CONVICTION."

                                             I

       {¶5}    Appellant claims the trial court erred in finding her guilty of disorderly

conduct as there was insufficient evidence to support the conviction. We disagree.

       {¶6}    On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks (1991), 61 Ohio St.3d 259. "The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have
Coshocton County, Case No. 11CA14                                                      3

found the essential elements of the crime proven beyond a reasonable doubt." Jenks at

paragraph two of the syllabus, following Jackson v. Virginia (1979), 443 U.S. 307.

      {¶7}   Appellant was convicted of disorderly conduct in violation of R.C.

2917.11(A)(2) which states the following:

      {¶8}   "(A) No person shall recklessly cause inconvenience, annoyance, or alarm

to another by doing any of the following:

      {¶9}   "(2) Making unreasonable noise or an offensively coarse utterance,

gesture, or display or communicating unwarranted and grossly abusive language to any

person."

      {¶10} Appellant argues none of her words were of such a level as to establish

any of the elements of R.C. 2917.11(A)(2). Appellant also argues her words were not

sufficient to offend law enforcement officers or medical personnel and did not constitute

a breach of the peace.

      {¶11} "Punishment for disorderly conduct based on spoken words is prohibited

unless those words amount to 'fighting words.' See State v. Hoffman (1979), 57 Ohio

St.2d 129, 133, 387 N.E.2d 239; State v. Wood (1996), 112 Ohio App.3d 621, 627, 679

N.E.2d 735. 'Fighting words' are those words that are likely by their very utterance to

inflict injury or to incite an immediate breach of the peace. State v. Thompson, 95 Ohio

St.3d 264, 265, 767 N.E.2d 251, 2002-Ohio-2124, citing Chaplinsky v. New Hampshire

(1942) 315 U.S. 568, 572, 62 S.Ct. 766, 86 L.Ed. 1031.          In determining whether

language rises to the level of 'fighting words,' courts look at the circumstances

surrounding the words. Hamilton v. Johnson (Dec. 3, 1999), Butler App. No. CA99-02-
Coshocton County, Case No. 11CA14                                                           4

025, 1999 WL 1087024, *4, citing State v. Presley (1992), 81 Ohio App.3d 721, 724,

612 N.E.2d 353.

       {¶12} "This court has stated that 'profane words specifically and intentionally

directed to a * * * [police] officer usually constitute fighting words, while an inappropriate

and vulgar commentary about the situation, without more, is not punishable.' Johnson

at *4, citing Wood at 627-629, 679 N.E.2d 735. Words directed to a police officer that

courts have found to be 'fighting words' include, 'What are you going to do, asshole,

pig? You going to arrest me?' State v. Dickey (1991), 75 Ohio App.3d 628, 630, 600

N.E.2d 365; 'I hate all of you fucking prick-ass cops * * * get out of my way you fucking

prick-ass cops,' Cincinnati v. Karlan (1974), 39 Ohio St.2d 107, 314 N.E.2d 162,

paragraph three of the syllabus; and 'You're a fucking jackass[.]' Johnson at *4. Words

directed to a police officer that, while vulgar, courts have not found to be 'fighting words'

include, 'stay away from the fucking door, get the fuck out of here,' Kent v. Kelley

(1975), 44 Ohio St.2d 43, 43, 337 N.E.2d 788; 'the police are worthless, this is f[ucking]

bullshit,' Toledo v. Grince (1989), 48 Ohio App.3d 126, 127, 548 N.E.2d 999; and 'go

ahead, tow the motherfucker[.]' State v. Lamm (1992), 80 Ohio App.3d 510, 514, 609

N.E.2d 1286."     Middletown v. Carpenter, Butler App. No. CA2006-01-004, 2006-Ohio-

3625, ¶14-15.

       {¶13} Deputy Spohn testified he responded to a call relative to an unresponsive

female in the driver's seat of a vehicle in 90° heat. T. at 18-19. She had a "bag of

potato chips in her lap and potato chips were running from her mouth down her shirt, all

the way down."     T. at 33-34.    "[I]t seemed as if she had some kind of a medical

condition, some diabetic or something, I'm not so sure."         T. at 34.    Deputy Spohn
Coshocton County, Case No. 11CA14                                                        5


attempted to wake her, but was unable to do so.           T. at 18-19.    EMS arrived and

removed appellant from the vehicle to make sure she was "medically okay." T. at 20.

Appellant refused to be checked out and told EMS " 'to leave her the fuck alone.' " Id.

When told she had to be checked out "because of the temperature and possible medical

issues," appellant told them to " '[l]eave her alone' " and was "extremely belligerent." T.

at 21. Deputy Spohn testified to the following:

       {¶14} "It states that when we woke [her] up and we advised her for medical

attention that she checked that she had indicated that I was 'a fucker.' There was

several people on the street, on the sidewalks, in the area obviously due to the fact that

we were there, the squad was there. I advised her that if she didn't calm down and stop

using the offensive language and be a little more quiet she would be arrested for

disorderly conduct." T. at 22.

       {¶15} During the incident, people were congregating and appellant's comments

were loud enough to be heard. T. at 23, 32. Again, she said to Deputy Spohn " '[y]ou

are a fucker' " and Deputy Spohn placed her under arrest. T. at 23.

       {¶16} Deputy Spohn testified appellant's language was not only offensive to him,

but to the EMS personnel and the spectators. T. at 23-24. Deputy Albert Havranek

corroborated his testimony.      T. at 63.   Melissa Leckrone, Brian Shueler, and Todd

Guthrie, EMS personnel, also testified appellant's language was angry and offensive

and was loud enough to be heard by the bystanders.             T. at 41-42, 50-51, 55-56.

Appellant called the officers "pigs" and "squirrely ass pigs." T. at 42, 56, 60.

       {¶17} Appellant testified she was not eating potato chips but chocolate frosting

out of a can. T. at 66. She fell asleep and the next thing she remembers was "being
Coshocton County, Case No. 11CA14                                                        6


awoken with all these eyeballs staring at me." Id. Appellant explained that she does

not use the "F word with the E-R. That's not a word. I said, 'F'ing idiot.' " T. at 70. She

wholeheartedly denied calling Deputy Spohn an 'F'ing E-R' but "I very well might indeed

quite possibly, 99.9 percent possible, that I called him an F'ing idiot. The word with the

E-R, never. Wrong word." Id.

      {¶18} Ohio consistently cautions that law enforcement officers must have a

thicker skin than the public as a whole. However, in the facts set forth sub judice,

appellant's offensive language was made to three EMS personnel and the gathering

bystanders.   We conclude appellant's words were offensive not only to the EMS

personnel, but created an annoyance that caused a crowd to gather. We conclude

there was sufficient evidence for the trial court to find appellant guilty of disorderly

conduct.

      {¶19} The sole assignment of error is denied.
Coshocton County, Case No. 11CA14                                                7


      {¶20} The judgment of the Municipal Court of Coshocton County, Ohio is hereby

affirmed.

By Farmer, J.

Gwin, P.J. and

Edwards, J. concur.




                                         s/ Sheila G. Farmer_____________



                                         s/ W. Scott Gwin ______________



                                         s/ Julie A. Edwards______________

                                                       JUDGES




SGF/sg 427
[Cite as State v. Beamer, 2012-Ohio-2222.]


                IN THE COURT OF APPEALS FOR COSHOCTON COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT




STATE OF OHIO                                 :
                                              :
        Plaintiff-Appellee                    :
                                              :
-vs-                                          :        JUDGMENT ENTRY
                                              :
DEBBIE BEAMER                                 :
                                              :
        Defendant-Appellant                   :        CASE NO. 11CA14




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Municipal Court of Coshocton County, Ohio is affirmed.       Costs to

appellant.




                                              s/ Sheila G. Farmer_____________



                                              s/ W. Scott Gwin ______________



                                              s/ Julie A. Edwards______________

                                                           JUDGES